18-13359-shl        Doc 1451    Filed 09/30/19     Entered 09/30/19 16:02:28       Main Document
                                                 Pg 1 of 4


                                        Hearing Date and Time: October 7, 2019, at 11:00 a.m.
                            Objection Deadline Date and Time: September 30, 2019 at 4:00 p.m.

 Steven M. Berman, Esq. (pro hac vice)                 Michael P. Richman, Esq. (Co-Counsel)
 SHUMAKER, LOOP & KENDRICK, LLP                        STEINHILBER SWANSON LLP
 101 E. Kennedy Blvd., Suite 2800                      122 W. Washington, Suite 850
 Tampa, Florida 33602                                  Madison, WI 53703
 Telephone: (813) 229-7600                             Telephone: (608) 630-8990
 Facsimile: (813) 229-1660                             Facsimile: (608) 630-8991

 Counsel to Mitchell Levine,
 Erie Management Partners, LLC, and Plat/Co.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                  Chapter 11

 MIAMI METALS I, INC., et al.,                           Case No. 18-13359 (SHL)

                         Debtors.                        (Jointly Administered)



          LIMITED OBJECTION TO DEBTORS’ NOTICE OF SUBMISSION OF CASH
               COLLATERAL ORDER AND BLACKLINE ORDER (DOC. 1411)

           Mitchell Levine, Erie Management Partners, LLC, and Plat/Co. (collectively, “Levine”), by

 their attorneys, hereby file this limited objection to the Debtors’ Notice of Submission of Cash

 Collateral Order and Blackline Order (Doc. 1411) (the “Notice”), and state:

           1.     By written decision dated August 9, 2019 (Doc. 1318), this Court denied a motion

 to approve a Plan Support Agreement dated May 22, 2019, because, inter alia, the “Ownership

 Reserve” established pursuant to the proposed agreement was theoretically not sufficient to

 satisfy all “Title Property Claims.”

           2.     The Debtors have now filed an Amended Plan Support Agreement that provides

 that the Debtors and Secured Parties will immediately establish an Ownership Reserve under the



                                                   1

 WEST\286389416.3
18-13359-shl     Doc 1451      Filed 09/30/19     Entered 09/30/19 16:02:28         Main Document
                                                Pg 2 of 4


 Final Cash Collateral Order with sufficient funds to cover, at all times, an amount equal to the

 then outstanding Title Property Claims asserted pursuant to the Uniform Procedures Order in full

 (Doc. 1413).

        3.       In conjunction with the Amended Plan Support Agreement, the Debtors have

 proposed a Final Cash Collateral Order (the “Final Order”).

        4.      Levine objects to the Final Order for the following reasons.

        5.      The Final Order proposes a broad release in paragraph G of all claims against the

 Lenders by the Debtors, the Committee, and the Chapter 11 Estate. While it is understood that

 the intent is to only bar third-party claims that are derivative of claims released by the Chapter 11

 Estate and the Committee, Levine is concerned that language used in other aspects of the Final

 Order (and related written agreements) may not be so limiting and may encroach upon claims

 Levine holds against the Secured Parties or others who received proceeds of any transfer and sale

 of his metals, metal credits or the proceeds thereof.

        6.      To the extent Levine is determined through the Ownership Procedures to have

 always held title to the metals or metal credits held by and leased to the Debtors by him, Levine

 may hold claims arising out of the Debtors’ and Senior Lenders’ pre- and post-petition activities,

 including as a result of any improper use, sale, or transfer of his metals or the proceeds thereof.

 All such claims should be preserved and not impeded by the Final Order.

        7.      For example, paragraph 11(d) of the Final Order appears to act as a release for the

 Secured Parties from Levine’s potential claims by providing that he may recover only from the

 Ownership Reserve and not against the Secured Parties. Nothing in the Final Order should

 waive or release the Secured Parties from any liability for receiving or accepted a transfer of




                                                  2
18-13359-shl        Doc 1451        Filed 09/30/19       Entered 09/30/19 16:02:28               Main Document
                                                       Pg 3 of 4


 Levine’s property or the proceeds thereof, and Levine’s claims should not be channeled

 exclusively to the Ownership Reserve (and limited as such).1

          8.       Relatedly, nothing in the Final Order should waive or otherwise impede upon

 Levine’s right to challenge the extent, validity, priority, or attachment of any Secured Party’s

 lien vis-a-vis Levine’s property or the proceeds thereof.

          9.       Moreover, nothing in the Final Order should impose requirements for Levine (or

 any other ownership claimant) to obtain payment from the Ownership Reserve that are

 inconsistent with those required by law to prove his Title Property Claim. Paragraph 11(d) of the

 Final Order appears to impose such obligations, and should therefore be stricken from the Final

 Order.

          10.      While the Final Order and related papers assert that the ownership disputes are

 preserved, and the “Ownership Reserve” is maintained, Levine is entitled to retain all rights to

 recover against any non-Debtor party who received any improper or otherwise fraudulent sale,

 liquidation or transfer of his property pre- or post-petition (or the proceeds thereof), whether

 within this Bankruptcy Case or otherwise. Levine may hold individual claims against the

 Secured Parties or others that cannot and should not be released by the Final Order, and no right

 should be modified or impeded by the Final Order.

          11.      Finally, no specific reserve amount is included in the proposed order, nor is there

 a disclosure of what the Debtors and the Secured Parties consider to be included in the “amount

 of outstanding ownership claims,” such that it remains unclear what amount will be included in

 the Ownership Reserve.



 1
  Indeed, whether this Court would ultimately have jurisdiction over disputes exclusively between Levine (or any
 owner) and any Secured Party is a question for another time, and should not be implicitly adjudicated by the Final
 Order.

                                                          3
18-13359-shl       Doc 1451    Filed 09/30/19     Entered 09/30/19 16:02:28    Main Document
                                                Pg 4 of 4


        12.       At a minimum, the Ownership Reserve must also include not only the principal

 amounts of all ownership claims, but also sufficient funds to pay potential post-petition

 administrative claims associated therewith—for example, post-petition lease payments to Levine

 pending rejection of his Lease and any damages arising from the inability to use his property

 post-petition.

                                                  SHUMAKER, LOOP & KENDRICK, LLP
 Dated: September 30, 2019
                                                  By: /s/ Steven M. Berman
                                                  Steven M. Berman, Esq.
                                                  Florida Bar No.: 856290
                                                  Admitted pro hac vice
                                                  101 E. Kennedy Blvd., Suite 2800
                                                  Tampa, FL 33602
                                                  Phone: (813) 227-2332; Fax: (813) 229-1660
                                                  Email: sberman@slk-law.com

                                                  Counsel to Mitchell Levine,
                                                  Erie Management Partners, LLC, and Plat/Co.




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that September 30, 2019, a true and correct copy of the foregoing

 was served to all counsel of record via CM/ECF service.


                                                  By: /s/ Steven M. Berman
                                                    Attorney




                                                  4
